EXHIBIT 10.2
 
CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (“Agreement”) is entered as of December 9 , 2008 and
made effective December 12, 2008 by and between Michael J. McClane
(“Consultant”) and U.S. Auto Parts Network, Inc. (“Company”).


RECITALS


Company desires to engage Consultant, as an independent contractor, to perform
the services described in this Agreement and Consultant desires to perform such
services for the Company, in accordance with the terms and conditions set forth
in this Agreement.  This Agreement is not an employment agreement, nor does
there exist any intent between Consultant and Company to create an employment
relationship between Company and Consultant.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the parties agree as follows:


1.    Consulting Services.  Consultants agree to provide the ongoing and
transitional services that a Chief Financial Officer would provide to a company,
and such other services as may be agreed to by the parties hereto (collectively,
the “ Consulting Services ”).  These services will include transitioning the
duties of a Chief Financial Officer to other Company employees as well as to any
new Chief Financial Officer who may be hired by Company during the consulting
period.  These services will also include participating in the annual audit of
the Company’s financials for the year ending December 31, 2008.  Consultant will
perform the Consulting Services as requested by the Chief Executive Officer or
the Board of Directors of Company.  Consultant shall utilize the highest
professional standards of practice in performing services for the Company.
Company shall not dictate the work hours of Consultant and, except as otherwise
specified herein, shall not have the right to control the manner, means or
method by which Consultant performs the Consulting Services, but rather, shall
be entitled only to direct Consultant with respect to the expected results of
the Consulting Services and the due dates for such results to be delivered to
Company.


2.    Term.  This Agreement shall terminate on March 31, 2009, unless earlier
terminated by the Company for Cause or extended by the mutual written agreement
of the parties.  “Cause ” shall mean (i) the commission of any act of fraud,
embezzlement or dishonesty by Consultant, (ii) Consultant’s breach of any
obligation under this Agreement, including obligations relating to the
Confidential Information (as defined below), or (iii) any other misconduct by
Consultant adversely affecting the business or affairs of the Company (or any
affiliate) in any manner.  Consultant’s obligations described in Sections 4
through 8 shall survive termination of this Agreement. In the event the
applicable circumstance set forth in subparagraphs (ii) or (iii) above is
capable of cure by Consultant, then Company shall not terminate this Agreement
“with cause” without having first given the Consultant written notice of the
circumstance, such notice stating details thereof and the Company’s allegation
of the Consultant’s breach with respect thereto and affording Consultant ten
(10) business days after receipt of such notice to cure such circumstance,
breach or default.


3.    Fees and Expenses.
 (a)    At execution of this Agreement, Company shall pay Consultant a retainer
of $20,000.  Consultant’s hourly billing rate shall be $500 for the month of
December and shall be reduced to $200 for hours billed as of January 1, 2009.
Company shall pay consultant a minimum of 88 hours for the month of December
2008.  Consultant shall submit monthly invoices for Consulting Services
performed, which invoices shall include the hours worked and the services
performed. Invoices shall be paid within 15 days of receipt by Company.


(b)    Company shall pay the costs of Consultant’s blackberry and cellular
telephone service for the first 90 days of the consulting term.  Company shall
additionally reimburse reasonable costs and expenses specifically incurred by
Consultant in providing the Consulting Services in accordance with the Company’s
expense reimbursement guidelines.  Any single expense which will exceed $250.00
must be approved in advance by the Company’s Chief Executive Officer, or the
Company may elect at its sole discretion not to reimburse Consultant for that
expense. Company retains the right to determine the reasonableness of any
submitted expense and to deny unreasonable expenses in its sole
discretion.  Company will not reimburse Consultant for basic office expenses
including, but not limited to, a laptop computer, meals, office space,
equipment, telephone, postage, copying, stationery and business
cards.  Consultant agrees to submit all requests to reimburse expenses within
thirty (30) days of incurring the expense.


4.    Confidential Information.


(a)    Consultant acknowledges that Consultant may acquire information and
materials about the Company, including but not limited to information about the
Company’s operations, services, computer programs, algorithms, application
programming interfaces, technology, ideas, know-how, processes, formulas,
compositions, data, techniques, improvements, inventions (whether patentable or
not), works of authorship, business and product development plans, financial
data, accounting methods and treatment, financial results, cash flow, invoice
payment, strategy regarding business lines, customers, customer information, and
other information concerning the Company’s actual or anticipated business, or
which is received in confidence by the Company or for the Company from any other
person or entity, and that all such information and materials are and shall be
the trade secret and confidential and proprietary information of the Company
(hereinafter referred to as “ Confidential Information ”).  At all times, both
during the term of this Agreement and after its termination, Consultant will
keep in confidence and trust and will not use any Confidential Information
without the prior written consent of an officer of the Company except as may be
necessary and appropriate in the ordinary course of performing the Consulting
Services under this Agreement. Consultant acknowledges that any disclosure or
unauthorized use of Confidential Information will constitute a material breach
of this Agreement. Consultant hereby acknowledges and agrees that all such
Confidential Information shall be the sole and exclusive property of the
Company.  Confidential Information does not include information that:  (i) is
now, or hereafter becomes, through no act or failure to act on the part of
Consultant, generally known or available to the public; (ii) was known by
Consultant without restriction as to use or disclosure before receiving such
information from Company; or (iii) is hereafter rightfully furnished to
Consultant on a non-confidential basis by a third party.


(b)    Mr. McClane acknowledges and agrees that the obligations under his
Confidential Information and Invention Assignment Agreement that he executed on
2/24/06 and that Confidentiality and Non-Disclosure Agreement that he executed
on 2/14/06 (the “Prior Confidentiality Agreements) which are effective as of the
date of this Agreement, shall remain in full force and effect in accordance with
their terms and shall not be deemed to be modified by this Agreement.


5.    Company Materials.  Consultant agrees as follows:


(a)    All Company Materials (as defined below) shall be the sole and exclusive
property of the Company.  Consultant will not remove any Company Materials from
the business premises of the Company or deliver any Company Materials to any
person or entity outside the Company, except as required in connection with
performance of the Consulting Services under this Agreement.  Consultant will
not copy or download to any computer or other equipment owned by Consultant any
Confidential Information unless prior written consent to such copying or
downloading is obtained from the Company.  Should the Company authorize
downloading or copying of Confidential Information to Consultant’s computer
systems or other equipment, Consultant agrees and warrants that such information
will be kept in a separate file(s), segregated from all other information
belonging to Consultant or any other entity.  For purposes of this Agreement, “
Company Materials ” are documents or other media or tangible items that contain
or embody Confidential Information or any other information concerning the
business, operations or plans of the Company, whether such documents have been
prepared by Consultant or by others. “Company Materials” include, but are not
limited to, software, code, drawings, photographs, charts, graphs, notebooks,
customer lists, computer media or printouts, sound recordings and other printed,
typewritten or handwritten documents, as well as samples, prototypes, models,
products and the like.  For the purposes of this Agreement, “Results” means any
and all deliverables or results of the Consulting Services including, without
limitation, all Assigned Invention Ideas.


(b)    Upon termination of this Agreement, Consultant will immediately erase all
files containing Company information in their entirety.  Consultant further
agrees that, immediately upon the Company’s request and in any event upon
completion of the Consulting Services, Consultant shall deliver to the Company
all Company Materials, any document or media that contains Results, apparatus,
equipment and other physical property or any reproduction of such property,
excepting only Consultant’s copy of this Agreement.  In addition, Consultant
will remove from any equipment that belongs to Consultant, including any
computer or hard drive that belongs to Consultant, all Confidential Information
and will allow the Company to inspect all computers and hard drives used by
Consultant to insure that all material has been removed.


6.    Inventions.  Consultant further agrees as follows:


(a)    Consultant agrees to assign, and does hereby assign, to the Company
without further consideration all right, title, and interest that Consultant may
acquire (throughout the United States and in all foreign countries), free and
clear of all liens and encumbrances, in and to each Assigned Invention Idea (as
defined below), which was developed by Consultant specifically for the Company
pursuant to this Agreement (such specific development to be evidenced by a
writing describing the Company’s development request and Consultant’s acceptance
of such request in writing, which may consist of electronic mail).  All such
Assigned Invention Ideas shall be the sole property of the Company, whether or
not patentable.  Without limiting the foregoing, Consultant agrees that any such
original works of authorship shall be deemed to be “works made for hire” and
that the Company shall be deemed the author of them under the U.S. Copyright Act
(Title 17 of the U.S. code), provided that in the event and to the extent such
works are determined not to constitute “works made for hire” as a matter of law,
Consultant irrevocably assigns and transfers to the Company all right, title and
interest in such works, including but not limited to copyrights.  The term
“Assigned  Invention Ideas ” means any and all ideas, processes, trademarks,
service marks, inventions, technology, computer programs, original works of
authorship, designs, formulas, discoveries, patents, copyrights, and all
improvements, rights, and claims related to the foregoing that are conceived,
developed, or reduced to practice or authored by Consultant or Consultant’s
agents, employees, or independent contractors, either solely or jointly with
others, resulting from the work performed by Consultant under this Agreement or
from the use of proprietary information, materials or facilities of the Company
during the period in which Consultant is retained by the Company or its
successor in business, under this Agreement or any previous agreements or any
extensions or renewals thereof. The Company acknowledges that Consultant
previously disclosed prior inventions to the company which Consultant claimed
was created by Consultant prior to the term of such Agreement and before the
period of employment of consultant as an employee of the Company prior hereto
(“Prior Invention”).  In this regard, the Company agrees that the Prior
Invention, as well as any updates thereto, are not property of the Company and
shall remain the sole and exclusive property of their owners.


(b)    In the event any Assigned Invention Idea shall be determined by the
Company to be patentable or otherwise registerable, Consultant will assist the
Company (at its expense) in obtaining letters patent or other applicable
registrations, and Consultant will execute all documents and do all other things
(including testifying at the Company’s expense) necessary or proper to obtain
letters patent or other applicable registrations and to vest the Company with
full title to them.  Consultant’s obligation to assist the Company in obtaining
and enforcing patents, registrations or other rights for such inventions, shall
continue beyond the termination of the consulting and/or contracting
arrangement, but the Company shall compensate Consultant at a reasonable rate
after such termination for the time actually spent by Consultant at the
Company’s request for such assistance.


(c)    Consultant agrees to maintain adequate and current written records on the
development of all Assigned Invention Ideas and to disclose promptly to the
Company all Assigned Invention Ideas and relevant records, which records will
remain the sole property of the Company.


7.    Noncompetition. Consultant agrees that, during the term of this Agreement,
he shall not engage in any commercial activities or endeavors that are in direct
competition with the Company.


8.    Nonsolicitation.  Consultant agrees that during the term of this
Agreement, he will not (a) directly or indirectly solicit, induce, encourage or
attempt to solicit or induce any Company employee to discontinue his or her
employment with the Company; (b) usurp any opportunity of the Company that such
Consultant becomes aware of during the term of this Agreement or which is made
available to the Consultant on the basis of Consultant’s relationship with the
Company; or (c) directly or indirectly interfere with, solicit, induce or
attempt to influence any person or business that is an account, customer or
client of the Company for the purpose or with the result of adversely impacting
the Company’s relationship with the account, customer or client.


9.    Independent Contractor.  Consultant agrees, acknowledges and understands
that:


(a)    Consultant shall act in the capacity of an independent contractor with
respect to the Company.  Consultant shall not have any authority to enter into
contracts or binding commitments in the name or on behalf of the
Company.  Consultant will not use the Company’s logo or marks without prior
written approval, and then such use shall be only for the benefit of the Company
and at the direction of the Company.  Consultant shall not be, nor represent
itself as being, an agent of the Company, and shall not be, nor represent itself
as being, authorized to bind the Company.


(b)    Consultant shall not be an employee of the Company and shall not
participate in any employee benefit plans or group insurance plans or programs
(including, but not limited to salary, bonus or incentive plans, or plans
pertaining to retirement, deferred savings, disability, medical or dental)
regardless of whether Consultant is classified as an employee for any other
purpose or is otherwise eligible to participate pursuant to the terms of such
plans.  The exclusion of Consultant and his employees, if any, from benefit
programs maintained by the Company is a material component of the terms of
compensation negotiated by the parties, and is not premised on Consultant’s
status as a non-employee with respect to the Company.  To the extent that
Consultant may become eligible for any benefit programs maintained by the
Company (regardless of timing or reason for eligibility), Consultant hereby
waives his right to participate in the programs and will indemnify and hold the
Company harmless from any claim by Consultant or any of Consultant’s employees
against the Company for benefits pursuant to any of the Company’s employee
benefit plans.


(c)    Consultant understands and agrees that consistent with his independent
contractor status, neither he nor his employees, if any, will apply for any
government-sponsored benefits intended only for employees of the Company,
including, but not limited to, unemployment benefits and all such benefits will
be provided solely by or through Consultant. Consultant is solely responsible
for all taxes, withholdings, and other similar statutory obligations, including,
but not limited to, Workers’ Compensation, Unemployment or State Disability
Insurance for Consultant and/or his employees; and Consultant agrees to defend,
indemnify and hold Company harmless from any and all claims made by any entity
on account of an alleged failure by Consultant to satisfy any such tax or
withholding obligations.


10.    Consultant’s Representations.  Consultant agrees, represents and warrants
that:


(a)    Consultant’s performance of the Consulting Services or of any term of
this Agreement will not breach any agreement or understanding that Consultant
has with any other person or entity and that there is no other contract or duty
now in existence inconsistent with the terms of this Agreement;


(b)    During the term of this Agreement, Consultant shall not be bound by any
agreement, nor assume any obligation, which would in any way be inconsistent
with the Consulting Services to be performed by Consultant under this Agreement;


(c)    In performing the Consulting Services, Consultant will not use any
confidential or proprietary information of any other person or entity or
infringe the intellectual property rights (including, without limitation,
patent, copyright, trademark or trade secret rights) of any other person or
entity nor will Consultant disclose to the Company, or bring onto the Company’s
premises, or induce the Company to use any confidential information of any
person or entity other than the Company or Consultant;


(d)    During the term of this Agreement, Consultant will not disclose to the
Company, or use, or induce the Company to use, any proprietary information or
trade secrets of others.  Consultant represents and warrants that Consultant has
returned all property and confidential information belonging to all prior
entities for whom Consultant has provided services, including, without
limitation, all files, records, documents, laboratory notebooks, drawings,
prototypes, plans, specifications, computer disks, sources codes, manuals,
books, forms, receipts, notes, reports, memoranda, studies, data, calculations,
recordings, catalogues, compilations of information, correspondence, and all
copies, abstracts, and summaries of the foregoing, instruments, tools, and
equipment, and all other physical items related to the business of the prior
entities.  Consultant further represents and warrants that Consultant’s
performance of the terms of this Agreement will not breach any agreement to keep
in confidence proprietary information acquired by Consultant in confidence or in
trust prior to or concurrent with this Agreement with the Company.  Consultant
has not entered into, and agrees not to enter into, any oral or written
agreement in conflict with this one;


(e)    Consultant will abide by all applicable laws and the Company’s safety
rules in the course of performing the Consulting Services; and


(f)    Consultant will not use or retain any other individual(s) or employee(s)
in performing services for the Company.
 
 11.    Indemnification.  Consultant will defend, indemnify and hold the Company
harmless against any and all losses, liabilities, damages, claims, demands,
suits, costs and expenses (including, without limitation, reasonable attorneys’
fees and court costs) arising or resulting, directly or indirectly, from any
failure (alleged or actual) by Consultant to satisfy any of tax or withholding
obligations resulting from his services to the Company. Nothing in this
Agreement is intended or shall be a waiver of the indemnification provided in
that Indemnification Agreement dated September 19, 2005 or any amendments or
subsequent indemnification agreements entered into between Company and Employee
(“Indemnification Agreement”).


The protections and provisions of the Indemnification Agreement shall extend to
those services provided by Consultant hereunder.


12.    Miscellaneous Provisions.


(a)    Any dispute in the meaning, effect or validity of this Agreement shall be
resolved in accordance with the laws of the State of California without regard
to the conflict of laws provisions thereof.  All parties hereto further agree
that any dispute between them may be determined only by a state or federal court
of competent jurisdiction in Los Angeles County, California, and all parties
hereby consent to venue and jurisdiction in that forum, based on the fact that
this Agreement has been made and executed in that county, and will be at least
partially performed there.


(b)    If one or more provisions of this Agreement are held to be illegal or
unenforceable, such illegal or unenforceable portion(s) shall be limited or
excluded from this Agreement to the minimum extent required and the balance of
the Agreement shall be interpreted as if such portion(s) were so limited or
excluded and shall be enforceable in accordance with its terms.


(c)    This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective heirs, successors and assigns; provided,
however, that this Agreement and its rights and obligations are not assignable
by Consultants without the Company’s prior written consent.


(d)    Any notice required under this Agreement shall be deemed effectively
given (i) upon personal delivery to the party to be notified, (ii) when sent by
confirmed facsimile or electronic mail if sent during normal business hours of
the recipient (if not sent during normal business hours, then on the next
business day), (iii) three (3) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, if sent within the
United States (but seven (7) days after having been sent by similar mail service
if sent from, or to, an address outside the United States) or (iv) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All such notices shall be
sent to the party entitled to such notice at the address indicated below such
party’s signature line on this Agreement or at such other address as such party
may designate by ten (10) days advance written notice under this section to all
other parties to this Agreement.


(e)    This Agreement contains the entire understanding of the parties regarding
its subject matter and supersedes all prior understandings or agreements between
the parties with regard to its subject matter, except with respect to agreements
incorporated by reference in this Agreement or specifically deemed not to be
modified by this Agreement (including the Prior Confidentiality
Agreement).  This Agreement can only be modified by a subsequent written
agreement executed by both parties.


(f)    This Agreement may be signed in counterparts, each of which shall be
deemed an original.








SIGNATURES ON NEXT PAGE

 
 

 

 


IN WITNESS WHEREOF, this Consulting Agreement is entered into on the date first
set forth above.           
 
 

 COMPANY: CONSULTANT:  U.S. Auto Parts Network, Inc.                 By: /s/
SHANE EVANGELIST /s/ MICHAEL J. MCCLANE  Name: Shane Evangelist  Address:
 ******************  Title:    Chief Executive Officer Fax No.: 
*******************     E-mail:  ********************

 
 
 